             Case 1:21-cv-01508-VEC Document 5 Filed 03/19/21 Page 1 of 3

                                                 USDC SDNY
                                                 DOCUMENT
Jason M. Drangel (JD 7204)                       ELECTRONICALLY FILED
jdrangel@ipcounselors.com                        DOC #:
Ashly E. Sands (AS 7715)                         DATE FILED: 3/19/2021
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,
                                                             21-cv-1508 (VEC)
 Plaintiff

 v.                                                    [PROPOSED] UNSEALING
                                                              ORDER
 ANIME CARDS STORE, ATSELL STORE,
 BANDAITOMY STORE, BEYON STORE, CAPITAL
 INDUSTRIAL LIMITED, CARD GAME TOY STORE,
 DEFORMATION          WORLD          STORE,
 DINOSAURMODEL TOY STORE, DONGGUAN
 LING GAN GRAPHIC DESIGN CO., LTD.,
 EVERYTHING STORE, GUANGXI WOONCAI
 TRADING CO., LTD., GUANGZHOU YINGNISI
 TRADING CO., LTD., GUANGZHOU YUHUA
 PLAYING CARDS CO., LTD., HONGYUE TOY
 STORE STORE, HUIZHOU DANCHEN INDUSTRIAL
 CO., LTD., HUNAN LOUDI BOSERA TRADING CO.,
 LTD.,    JANEMEMORY      STORE,   JIANGSU
 HONGYUAN PAPER PRODUCTS CO., LTD., KIDS
 INTEREST STORE, MAGICTOYWORLD STORE,
 MODEL CITY STORE, MUFUAZ STORE, PRESTIJ
 HOMES       STORE,   SHANDONG       GREEN
 INTERNATIONAL TRADE CO., LTD., SHANTOU
 CHENGHAI WEIFAN TOYS FACTORY, SHAOXING
 HUAGU IMP. & EXP. CO., LTD., SHENGZHOU
        Case 1:21-cv-01508-VEC Document 5 Filed 03/19/21 Page 2 of 3




KAILE RECREATION CO., LTD., SHENZHEN
SHENGKEN       TECHNOLOGY     CO.,   LTD.,
SHOP5440279 STORE, SHOP900242407 STORE,
SHOP900245403 STORE, SHOP910716127 STORE,
SHOP910719071 STORE, SHOP910905040 STORE,
SHOP911134294 STORE, SHOPPOKEMON STORE, SI
MI DA DANG 001 STORE, SIRMAK GLOBAL
STORE, THE ROAD TO HAPPINESS STORE, THE
TOY STORE, TOMY TOY STORE, USEFUL
INTERESTING STORE, WENZHOU KAIWO CRAFT
& GIFT CO., LTD., WENZHOU SHANJIA
HANDICRAFT CO., LTD., WUXI XINFDA
INTERNATIONAL CORP., XIAMEN HONGJU
PRINTING INDUSTRY & TRADE CO., LTD.,
XIAMEN NATRUAL PACKING INDUSTRIAL LTD,
XIAMEN YICHENFENG INDUSTRY & TRADE CO.,
LTD., XIANG HE TOY STORE, YANGZHOU
JUMBAY INTERNATIONAL TRADING CO., LTD.,
YICLL YICNN STORE and ZHEJIANG G STAR
TRADING LIMITED,

Defendants
          Case 1:21-cv-01508-VEC Document 5 Filed 03/19/21 Page 3 of 3




       WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.



SO ORDERED.
            19
SIGNED this _____         March
                  day of ____________, 2021, at 3:35 p.m.__.m.
                                                _______
New York, New York

                                                        _________________________________
                                                        HON. VALERIE E. CAPRONI
                                                        UNITED STATES DISTRICT JUDGE




                                                1
